CHARLES J. SCHUCK, Judge.
The claimant, Aubrey Hart, asks reimbursement for damages occasioned by state road commission truck No. 430-24 backing into the parked, privately owned automobile of the claimant on the second day of July 1942. From the record as submitted, it would appear that the driver of the state road truck was negligent while in the act of turning his truck, for it was at this time that said truck collided with the parked car of the claimant. It further appears that there was no negligence on the part of the claimant in having his automobile parked at the place it was at the time of the accident in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for the amount of $45.14; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of forty-five dollars fourteen cents ($45.14.)